Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 9,449,006 B2.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.   9,449,006 B2 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,204,110 B2.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.   10,204,110B2 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,055,259.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.   11,055,259  contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claim(s) 1-8 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lacapra (U.S. Pub. 2012/0036161).
With respect to claims 1 and 17-18, Lacapra et al. discloses 1. (new) A method of deleting data, comprising: 
at a computer server in a distributed storage system, the computer server including one or more processors and memory (fig. 4 ): 
receiving, from a client computing device, a request to delete a reference to a first target data storage unit (i.e., “The method may additionally involve receiving a request to delete the file system object by a cluster node other than the second cluster node”(0024)) ; 
identifying a first reference corresponding to the first target data storage unit based on an identifier associated with the first target data storage unit (i.e., “The second volume will implement a file-based mapping table between a pair made of the ID of the first volume and the unique number (e-number) that identifies the directory in the first volume and the number of the i-node that implements the directory referencing the target directory in the first volume” (0013)); 
deleting the first reference (i.e., “The method may also involve deleting the logical reference from the second volume and deleting the logical identifier from the relocation directory of the first volume” (0010)); 
determining whether at least one condition is met, the at least one condition comprising that an identifier for the first target data storage unit does not match a specified value (i.e., “The removal of the SL would cause the removal of the hard link in the RD. This would cause the file reference count to be decremented and, in turn, the file would be deleted when the number of references reaches 0” (0261) and “The method may also involve determining that the logical reference references a non-existent file system object, for example, using a scavenger process to examine the logical reference from time to time to determine whether the file system object it references exists, and deleting the logical reference from the second volume” (0012) and the number of references reaches to o is condition and when the reference has not reached to 0 mean not match a specified value as claimed invention or the file system object it references exists is condition as claimed invention); and 
deleting the first target data storage unit when the at least one condition is met (i.e., “The removal of the SL would cause the removal of the hard link in the RD. This would cause the file reference count to be decremented and, in turn, the file would be deleted when the number of references reaches 0” (0261) and “The method may also involve deleting the file system object from the first volume and deleting the logical reference from the second volume” (0011) and “The object storage logic may delete a file system object for which another node is considered to be the parent node by deleting the logical reference to the deleted file system object from the at least one directory.” (0038)).
((Lacapra, [530], Dangling SLs and unreferenced FSOs in RDs will be deleted) and 0506 explains First the reference FSO for the SL is retrieved.  Then, the SL is deleted locally.  If successful, the FSO link the SL referenced is deleted as well on the remote volume)).
With respect to claim 2, Lacapare discloses wherein the at least one condition further comprises that a second reference corresponding to the first target data storage unit does not exist, the second reference being distinct from the first reference (i.e., “The removal of the SL would cause the removal of the hard link in the RD. This would cause the file reference count to be decremented and, in turn, the file would be deleted when the number of references reaches 0” (0261) and “The method may also involve determining that the logical reference references a non-existent file system object, for example, using a scavenger process to examine the logical reference from time to time to determine whether the file system object it references exists, and deleting the logical reference from the second volume” (0012) and the number of references reaches to o is condition and when the reference has not reached to 0 mean not match a specified value as claimed invention or the file system object it references exists is condition as claimed invention and Examiner assert the first reference is the number of the i-node that implements the directory referencing the target directory in the first volume ).  
With respect to claim 3, Lacapare discloses further comprising maintaining a list of a plurality of references to one or more target data storage units, each reference including a status indicator, the status indicator providing information about the reference (i.e., “sending to each other cluster node an indication that the data relating to the file system object was modified”(0029)). 
With respect to claim 4, Lacapare discloses the method of claim 3, wherein the status indicators of the respective references are one selected from the group consisting of "TENTATIVE", "LIVE", and "TO DELETE" (i.e., “The heartbeating mechanism implements the low-level keep-alive logic that detects node heartbeat timeouts, and is relatively independent of the rest of the cluster algorithms” (0557) and (i.e., “The removal of the SL would cause the removal of the hard link in the RD. This would cause the file reference count to be decremented and, in turn, the file would be deleted when the number of references reaches 0” (0261)).
With respect to claim 5, Lacapare discloses  wherein the request is a request to delete the reference from a reference data structure that includes a plurality of target data storage unit names and a plurality of reference names ((Lacapra, [530], Dangling SLs and unreferenced FSOs in RDs will be deleted) and 0506 explains First the reference FSO for the SL is retrieved.  Then, the SL is deleted locally.  If successful, the FSO link the SL referenced is deleted as well on the remote volume)). 
With respect to claim 6, Lacapare discloses the method of claim 5, wherein the reference data structure includes a plurality of reference records, each record including a name of a target data storage unit referenced by the reference and a name of the reference  ((Lacapra, [530], Dangling SLs and unreferenced FSOs in RDs will be deleted) and 0506 explains First the reference FSO for the SL is retrieved.  Then, the SL is deleted locally.  If successful, the FSO link the SL referenced is deleted as well on the remote volume)). 
 With respect to claim 7, Lacapare discloses the method of claim 6, wherein the reference names specified by the reference records include names of the respective target data storage units and unique identifiers assigned to the respective references (i.e., “Note that this applies also when the original (volID, name) pair referred to an FSO that already was in the RD of the volume. The `opID` argument points to a location where a unique ID assigned to the operation must be returned” (0405) and claim 1 explains file system object having a unique parent node).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being Lacapra (U.S. Pub. 2012/0036161) in view of De Vorchik et al. (US Pub No. 2007/0016546) hereinafter “De Vorchik”.
With respect to claim 8, Lacapra disclose all limitations recited in claim 2 except for receiving a request to create a new target file in the file system, the request including a new target file name and a piece of content; generating a new reference file name using the new target file name; adding the new target file name and the new reference file name to the plurality of target file names and the plurality of reference file names in the file reference data structure, respectively; and
creating a new target file and a new reference file in the file system using the new target file name and the new reference file name, respectively, wherein the new target file includes the piece of content.
However, Devorchik discloses receiving a request to create a new target file in the file system, the request including a new target file name and a piece of content (0036 explains a dynamic list containing references to all the files created by author Joh Doe may automatically update when John does create a new file); generating a new reference file name using the new target file name (0036 explains a list file contains a collection of file references, each pointing to another file); adding the new target file name and the new reference file name to the plurality of target file names and the plurality of reference file names in the file reference data structure, respectively ([0036], Dynamic lists may be query-based, automatically adding and removing file references when the target files to which the references refer change their attributes or content); and creating a new target file and a new reference file in the file system using the new target file name and the new reference file name, respectively, wherein the new target file includes the piece of content ([0036], a dynamic list containing references to all the files created by author John Doe may automatically update when John Doe create a new file which may enable additional extrinsic attributes to be applied to the file references contained.  These attributes may include notes specific to each file reference within the list).
It would have been obvious to one of an ordinary skill in the art at the time of invention was made to have incorporated De Vorchik’s reference as suggested in De Vorchik into Lacapra because all of them are directing to dynamic file referencing and by incorporating the teaching of Lacapra would enhance the ability to add and remove the reference entries when new target files are updated (De Vorchik, [0036]).
With respect to claim 9, Lacapra discloses wherein the new reference file name includes a unique identifier assigned to the new reference file ([0225], All the FSO in the RD have names that encode hexadecimal values and are called: “relocated FSO).
With respect to claim 10, Lacapra discloses wherein the unique indicator assigned to the reference file includes at least one of an IP address, a current timestamp or the like of the computer server ( [0558], each VN has a virtual name and a virtual IP address and is associated with a physical node (PN)).
With respect to claim 11, Lacapra disclose further comprising: generating a new reference record, the record including a status indicator of the new reference file, the new target file name, and the new reference file name (i.e., “wherein the object storage logic is operably coupled to create a new file system object by storing a new file system object in the data storage volume”(claim 19) and “The method may also involve determining that the logical reference references a non-existent file system object, for example, using a scavenger process to examine the logical reference from time to time to determine whether the file system object it references exists, and deleting the logical reference from the second volume” (0012)); and  further, De Vorchik discloses adding the new reference record to the file reference data structure( [0036], Dynamic lists may be query-based, automatically adding and removing file references when the target files to which the references refer change their attributes or content).
With respect to claim 12, Lacapra discloses further wherein the new reference file is an empty file in the file system ([0396], if the type of the existing object or of the object pointed by the existing SL is a directory, the existing target directory must be empty).
With respect to claim 13, De Vorchik discloses receiving a request to create a new reference to the target file in the file system, the request including the target file name ((0033), An indexing algorithm walks the contents of file system 201 prior to a search and crates entries in an index structure for each of the items it encounters);generating a new reference file name using the target file name ((0036), a list file contains a collection of file references, each pointing to another file); adding the new reference file name to the plurality of reference file names in the file reference data structure (Dynamic lists may be query-based, automatically adding and removing file references when the target files to which the references refer change their attributes or content); and creating a new reference file in the file system using the new reference file name ([0036], a dynamic list containing references to all the files created by author John Doe may automatically update when John Doe create a new file which may enable additional extrinsic attributes to be applied to the file references contained.  These attributes may include notes specific to each file reference within the list).

 
With respect to claim 14, Lacapra discloses wherein the new reference file name includes a unique identifier assigned to the new reference ([0225], All the FSO in the RD have names that encode hexadecimal values and are called: “relocated FSO).
With respect to claim 15, Lacapra discloses wherein the unique indicator assigned to the new reference file includes at least one of an IP address, a current timestamp or the like of the computer server ([0558], each VN has a virtual name and a virtual IP address and is associated with a physical node (PN)).
With respect to claim 16, Lacapra discloses further comprising: generating a new reference record, the record including a status indicator of the new reference file, the target file name, and the new reference file name ,([ (i.e., “wherein the object storage logic is operably coupled to create a new file system object by storing a new file system object in the data storage volume”(claim 19) and “The method may also involve determining that the logical reference references a non-existent file system object, for example, using a scavenger process to examine the logical reference from time to time to determine whether the file system object it references exists, and deleting the logical reference from the second volume” (0012)); and further, De Vorchik discloses adding the new reference record to the file reference data structure ( [0036], Dynamic lists may be query-based, automatically adding and removing file references when the target files to which the references refer change their attributes or content).
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Shu et al. disclose Remote-on-delete technologies for solid state drive Optimization, U.S. Pub.  2008/0263305 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 10, 2022